Citation Nr: 1739164	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  15-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to May 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction currently lies with the Philadelphia, Pennsylvania RO.  

Although the RO appeared to reopen the Veteran's claim in the February 2016 Supplemental Statement of the Case, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Board has characterized the issue accordingly.

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim, expanded as noted below, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for PTSD in July 1994.  VA denied the claim in an August 1996 rating decision. The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

2.  The Veteran filed a claim for service connection for PTSD in January 2001. VA denied the claim in an April 2002 rating decision. The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

3.  The Veteran filed a claim for service connection for PTSD in November 2003. VA denied the claim in a July 2004 rating decision. The Veteran did not appeal this denial, or submit new and material evidence within a year of the rating decision, so the rating decision became final.

4.  Since the last prior final denial in July 2004, the Veteran has submitted evidence which was not previously of record and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria and Analysis

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

The Veteran's claim for service connection for PTSD was originally denied by the RO in August 1996.  The RO denied the claim on the basis that the Veteran did not have a diagnosis of PTSD.  The Veteran did not appeal the decision, nor did he submit new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

In January 2001, the Veteran attempted to reopen his claim for service connection for PTSD.  The RO denied reopening the claim.  The Veteran did not appeal the decision, nor did he submit new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

In November 2003, the Veteran again attempted to reopen his claim for service connection for PTSD.  It was denied by the RO in a July 2004 rating decision.  The Veteran did not appeal the decision.  38 C.F.R. § 20.302(a).  Additionally, no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 3.156(b), 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  This is the last final denial on any basis. 

The Board finds that evidence has been received to reopen the Veteran's claim for service connection for PTSD.  As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided.  38 C.F.R. § 3.156(a).  Review of the record shows that the Veteran testified during his September 2016 Board hearing that he first experienced symptoms of PTSD in 1986, at which time he was on active duty.  In addition, he also reported that he received treatment for his mental condition while stationed in Panama.  This evidence is both new and material to the Veteran's claim for service connection for PTSD.

This evidence was not before the RO since the last final denial and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim, and the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Accordingly, the Board finds that new and material evidence has been added to the record, and the claim must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claim may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with and has sought treatment in the past for other acquired psychiatric disorders.  The Board therefore finds that, pursuant to Clemons, the Veteran's reopened claim for PTSD is more accurately characterized as one for any acquired psychiatric disorder.  

During the September 2016 Board hearing, the Veteran indicated that he had behavioral issues during service as a result of his psychiatric condition.  Specifically, he reported receiving extra duty and a reduction in rank as a result of his misconduct.  However, review of the record indicates that the Veteran's complete military personnel record has not been associated with the claims file.  Therefore, on remand, the RO must attempt to obtain these documents as they may provide necessary evidence to establish a nexus between the Veteran's military service and his psychiatric disorder.

The Veteran also testified that he began receiving treatment for depression and substance abuse at a VA facility in 1991.  Review of the record indicates that the Veteran was diagnosed with a psychiatric disorder as early as 1987.  See February 1994 Dr. D.S. Treatment Record (Veteran diagnosed with schizophrenia at age 22).  As the earliest records for psychiatric treatment in the record are from the late 1990s, the Board finds that all pertinent VA medical records have not been associated with the record.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

In addition, the Veteran was not afforded a VA examination or medical opinion for his claim of entitlement to service connection for an acquired psychiatric disorder.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, although service treatment records are silent as to any diagnosis or treatment for an acquired psychiatric disorder during the Veteran's active duty service, the Board finds that there is competent evidence that his current psychiatric disability may be associated with an in service disease, injury or event.  Specifically, as discussed above, the Veteran's statement during the September 2016 Board hearing indicates that there might be outstanding records that establish a nexus between the Veteran's current acquired psychiatric disorder and service.  As such, the Board finds it necessary to remand this issue to obtain a VA examination and opinion to determine the nature of the Veteran's acquired psychiatric disorder.  McLendon, 20 Vet. App. at 79.

Finally, the record reflects that the Veteran receives VA treatment.  The most recent VA treatment records are from January 2016.  Therefore, any updated VA treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and the evidence required to support a claim for service connection for PTSD, including sending him VA Form 21-0871, Statement in Support of Claim for Service Connection for PTSD.

2.  With any needed assistance from the Veteran, obtain the Veteran's VA treatment records from the 1980s onwards.  

3.  Obtain the Veteran's VA treatment records from January 2016 to the present. 

4.  Obtain a complete copy of the Veteran's military personnel file.  

5.  Complete any development necessary regarding any stressor events alleged by the Veteran, including, if deemed necessary, verifying any alleged event with the U.S. Army and Joint Services Records Research Center.

6.  All attempts to secure this evidence must be documented in the claims file by the AOJ and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

7.  After completing the development requested in items 1 to 4, afford the Veteran a VA examination to determine the precise nature of his acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  All current psychiatric diagnoses should be listed in the report.

The examiner should then provide opinions as to the following:

(a)  If PTSD is diagnosed, then is at least as likely as not (a 50 percent or greater probability) that any of the claimed stressors caused the Veteran's PTSD?

(b)  For any psychiatric diagnosis other than PTSD, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability began in service or is otherwise related to a disease, event, or injury in service?

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

8.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


